DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 4/25/2019. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over An et al. (U.S. Pub. No. 20180204358) hereinafter An, in view of Hsieh et al. (U.S. Pub. No. 20180144214) hereinafter Hsieh. 
Regarding claim 1, primary reference An teaches:
A magnetic resonance imaging (MRI) method (abstract) comprising: 
dividing k-space data from a motion-corrupted MRI scan into a first portion and a second portion based on timing associated with transition between poses ([0152], each portion of the MR imaging data (k-space data) is grouped into portions that are associated with a portion of the motion cycle (transition between poses); [0153], “the motion cycle 608 may be divided or "binned" into different regions or "bins" corresponding to shared phases of the motion cycle with similar movement distances along the imager axis corresponding to the 1D navigator axis within the k-space”, this paragraph discusses the binning into different regions (first and second portions) based on the motion cycle (transition between poses) and thus the acquired data is divided into the corresponding bins; [0154]-[0158], further describe the motion compensation processing; [0159], describes the possible motions as cyclic motions such as a respiratory cycle, but also “positional shifts of the patient during MR scanning” which would correspond to the claimed poses), 
and a predetermined scan order, wherein the predetermined scan order defines how k-space is filled as a function of time step for the motion-corrupted MRI scan ([0153] and [0155] teach to the binning of the motion phases which when incorporated with boundaries (horizontal boundary 610) or alternatively (boundaries 702) which form the predetermined scan order as they are spaced apart in the dataset, for example, throughout a respiratory motion cycle; [0156], “In various aspects, once the motion cycle is binned as described herein previously, the individual MR data scans corresponding to the motion cycle may be selected and grouped according to membership within one of the bins or groups corresponding to a phase within the motion cycle. In one aspect, the sub-ranges time on the motion cycle may be identified for each bin of the motion cycle, and those data scans with data acquisition times falling within the sub-ranges of time falling within each sub-range of time may be associated with the corresponding bin of the motion cycle and grouped for subsequent analysis”; [0152]-[0160]); 
reconstructing a first sub-image and a second sub-image from the first portion and the second portion, respectively ([0153], reconstructing the respiratory cycle for display to a user; [0157], reconstructed MR images; [0158], describes the image reconstruction with the acquisition artifacts reduced, for the sub-image data acquired as k-space bins); 
Primary reference An fails to teach:
providing the first sub-image and the second sub-image as inputs to a neural network; and 
transforming the first sub-image and the second sub-image into a motion-corrected image using the neural network
However, the analogous art of Hsieh of a medical image quality metric and image analysis method (abstract) teaches:
providing the first sub-image and the second sub-image as inputs to a neural network ([0076], “The convolutional neural network 300 receives an input image 302 and abstracts the image in a convolution layer 304 to identify learned features 310-322. In a second convolution layer 330, the image is transformed into a plurality of images 330-338 in which the learned features 310-322 are each accentuated in a respective sub-image 330-338. The images 330-338 are further processed to focus on the features of interest 310-322 in images 340-348”, images 330-338 are considered to be the sub-images which are input into the neural network layers for quality processing); and 
transforming the first sub-image and the second sub-image into a motion-corrected image using the neural network ([0047], improved image reconstruction; [0076], “The images 330-338 are further processed to focus on the features of interest 310-322 in images 340-348. The resulting images 340-348 are then processed through a pooling layer which reduces the size of the images 340-348 to isolate portions 350-354 of the images 340-348 including the features of interest 310-322. Outputs 350-354 of the convolutional neural network 300 receive values from the last non-output layer and classify the image based on the data received from the last non-output layer”; [0077]; [0103], “Acquired image data is provided for reconstruction 1116, and the reconstruction engine 1116 also interacts with the digital factory 1006 for model-based resources for reconstruction of the acquired image data”; [0114], reconstruction engine 1440; [0117]-[0118]; [0137], “For the reconstruction DDLD 1532, for example, inputs and outputs can include projection domain data and reconstructed data using a computationally intensive algorithm”; [0138]; [0150], “such as movement during scans”; [0236]; [0239], “respiratory motion”; [0242], describes how the machine learning process can create a human-viewable image that sets reconstruction parameters to reduce noise. This process of an image output is considered to be the processed motion-corrected image through using the neural network).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the sub-image generation based on pose transitions and scan order magnetic resonance imaging method of An to incorporate the input of the images into a neural network for motion as taught by Hsieh because the neural network system can train the layers of the network on the image features that are not necessarily formatted for human viewing. This enables the system to compensate for features such as respiratory movement or patient movement during scans, when classifying features within the image. Furthermore, these image evaluations can then be used to reduce associated noise in the image and increase the output quality for a user, leading to improved clinical outcomes (Hsieh, [0150]; [0239]; [0242]). 
Regarding claim 11, primary reference An teaches:
A magnetic resonance imaging (MRI) method (abstract) comprising: 
producing a first sub-image and a second sub-image from a motion-corrupted set of k-space data representing a plurality of poses for an imaged subject ([0152], each portion of the MR imaging data (k-space data) is grouped into portions that are associated with a portion of the motion cycle (transition between poses); [0153], “the motion cycle 608 may be divided or "binned" into different regions or "bins" corresponding to shared phases of the motion cycle with similar movement distances along the imager axis corresponding to the 1D navigator axis within the k-space”, this paragraph discusses the binning into different regions (first and second portions) based on the motion cycle (transition between poses) and thus the acquired data is divided into the corresponding bins; [0154]-[0158], further describe the motion compensation processing; [0159], describes the possible motions as cyclic motions such as a respiratory cycle, but also “positional shifts of the patient during MR scanning” which would correspond to the claimed poses) via a process comprising: 
identifying a portion of the motion-corrupted set of k-space data corresponding to a dominant pose ([0155], “For example, in a typical respiratory cycle, the exhalation phase is longer that the inhalation phase. FIG. 7B is a graph illustrating the binning of the same data shown in FIG. 7A based on an equal motion distance. Boundaries 704 are positioned to be equally spaced apart in the graph (i.e. separate by equal displacement distances), in which the full range of motion is determined between the 1st and 99th percentile of the derived motion curve”, the exhalation phase would be considered to be a dominant pose as it is the longer phase of the two-phase cycle. Therefore, the range of motion division of the boundaries are configured based upon equal motion distance rather than only timing); 
generating the first sub-image from the identified portion of the motion-corrupted set of k-space data [0153], reconstructing the respiratory cycle for display to a user; [0157], reconstructed MR images; [0158], describes the image reconstruction with the acquisition artifacts reduced, for the sub-image data acquired as k-space bins); 
grouping remaining portions of the motion-corrupted set of k-space data corresponding to other poses together ([0152], each portion of the MR imaging data (k-space data) is grouped into portions that are associated with a portion of the motion cycle (transition between poses); [0153], “the motion cycle 608 may be divided or "binned" into different regions or "bins" corresponding to shared phases of the motion cycle with similar movement distances along the imager axis corresponding to the 1D navigator axis within the k-space”, this paragraph discusses the binning into different regions (first and second portions) based on the motion cycle (transition between poses) and thus the acquired data is divided into the corresponding bins. The other poses other than the exhalation phase would be configured to be in the non-exhalation phases as discussed in [0155]; [0154]-[0158], further describe the motion compensation processing; [0159], describes the possible motions as cyclic motions such as a respiratory cycle, but also “positional shifts of the patient during MR scanning” which would correspond to the claimed poses); and 
generating the second sub-image from the remaining portions of the motion- corrupted set of k-space data ([0153], reconstructing the respiratory cycle for display to a user; [0157], reconstructed MR images; [0158], describes the image reconstruction with the acquisition artifacts reduced, for the sub-image data acquired as k-space bins); 
Primary reference An fails to teach:
inputting the first sub-image and the second sub-image to a neural network trained to transform pairs of motion-corrupted sub-images into motion-corrected images; and 
transforming the first sub-image and the second sub-image into a motion- corrected image using the neural network
However, the analogous art of Hsieh of a medical image quality metric and image analysis method (abstract) teaches:
inputting the first sub-image and the second sub-image to a neural network trained to transform pairs of motion-corrupted sub-images into motion-corrected images ([0076], “The convolutional neural network 300 receives an input image 302 and abstracts the image in a convolution layer 304 to identify learned features 310-322. In a second convolution layer 330, the image is transformed into a plurality of images 330-338 in which the learned features 310-322 are each accentuated in a respective sub-image 330-338. The images 330-338 are further processed to focus on the features of interest 310-322 in images 340-348”, images 330-338 are considered to be the sub-images which are input into the neural network layers for quality processing); and 
transforming the first sub-image and the second sub-image into a motion- corrected image using the neural network ([0047], improved image reconstruction; [0076], “The images 330-338 are further processed to focus on the features of interest 310-322 in images 340-348. The resulting images 340-348 are then processed through a pooling layer which reduces the size of the images 340-348 to isolate portions 350-354 of the images 340-348 including the features of interest 310-322. Outputs 350-354 of the convolutional neural network 300 receive values from the last non-output layer and classify the image based on the data received from the last non-output layer”; [0077]; [0103], “Acquired image data is provided for reconstruction 1116, and the reconstruction engine 1116 also interacts with the digital factory 1006 for model-based resources for reconstruction of the acquired image data”; [0114], reconstruction engine 1440; [0117]-[0118]; [0137], “For the reconstruction DDLD 1532, for example, inputs and outputs can include projection domain data and reconstructed data using a computationally intensive algorithm”; [0138]; [0150], “such as movement during scans”; [0236]; [0239], “respiratory motion”; [0242], describes how the machine learning process can create a human-viewable image that sets reconstruction parameters to reduce noise. This process of an image output is considered to be the processed motion-corrected image through using the neural network).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the sub-image generation based on pose transitions and scan order magnetic resonance imaging method of An to incorporate the input of the images into a neural network for motion as taught by Hsieh because the neural network system can train the layers of the network on the image features that are not necessarily formatted for human viewing. This enables the system to compensate for features such as respiratory movement or patient movement during scans, when classifying features within the image. Furthermore, these image evaluations can then be used to reduce associated noise in the image and increase the output quality for a user, leading to improved clinical outcomes (Hsieh, [0150]; [0239]; [0242]). 
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over An, in view of Hsieh as applied to claim 1 above, and further in view of Song et al. (U.S. Pub. No. 20090316971) hereinafter Song, in further view of Levy (U.S. Pub. No. 20170358095) hereinafter Levy. 
Regarding claim 2, the combined references of An and Hsieh teach all of the limitations of claim 1. Primary reference An further fails to teach:
wherein reconstructing the first sub-image and the second sub-image comprises reconstructing a zero-filled sub-image 
However, the analogous art of Song of a motion artifact compensation processing system (abstract) teaches: 
wherein reconstructing the first sub-image and the second sub-image comprises reconstructing a zero-filled sub-image ([0049], “from the reconstructed sub-images, created by zero-filled Fourier transforms of the data segments”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the sub-image generation based on pose transitions and scan order magnetic resonance imaging method of An and Hsieh to incorporate the reconstruction of zero-filled sub-image as taught by Song because the use of zero-filled processing can be useful in reducing computation cost of rotation and correlation during region of interest analysis (Song, [0049]). 
Primary reference An further fails to teach:
wherein reconstructing the first sub-image and the second sub-image comprises reconstructing a pre-motion zero-filled sub-image and a post-motion zero-filled sub-image.
However, the analogous art of Levy of a method of medical image motion tracking during a procedure (abstract) teaches:
wherein reconstructing the first sub-image and the second sub-image comprises reconstructing a pre-motion sub-image and a post-motion sub-image ([0009], reference images related to patient movement (pre-motion); [0010], the sub-images include a reference image and a raw imaging k-space based image data which are considered to be the pre-motion (reference image) and the post-motion (imaged k-space data); [0011], “once the best-matching reference image is identified, the location of the object(s) of interest in the best-matching reference image is deemed to be the location of the respective object in the treatment sub-image”; [0043], “The complementary information may be compared with the complementary information acquired during treatment to resolve ambiguity resulting from image comparison using partial data, and thereby correctly identify the reference image best matching the partial raw data and/or sub-image acquired during treatment”; [0065])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the sub-image generation based on pose transitions and scan order magnetic resonance imaging method of An, Hsieh, and Song to incorporate the pre and post-motion sub-images as taught by Levy because utilizing a pre-motion reference in combination with a real-time “post-motion” image enables the system to match the expected position of the patient with the actual position of the patient. This enables more accurate compensation tracking of objects within an image, leading to improved accuracy of imaging-based medical procedures (Levy, [0010]-[0012]). 
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over An, in view of Hsieh as applied to claim 1 above, and further in view of Sakuragi et al. (U.S. Pub. No. 20160128606) hereinafter Sakuragi. 
Regarding claim 3, the combined references of An and Hsieh teach all of the limitations of claim 1. Primary reference An further fails to teach:
wherein dividing k-space data from the motion-corrupted MRI scan into the first portion and the second portion comprises segregating k-space data from a single pose for the first portion based on signal energy
However, the analogous art of Sakuragi of a magnetic resonance imaging apparatus for calculating absorption in particular regions of the scan (abstract) teaches:
wherein dividing k-space data from the motion-corrupted MRI scan into the first portion and the second portion comprises segregating k-space data from a single pose for the first portion based on signal energy ([0123], “In addition, for the head, data of the absorption rate Rh at which the high frequency energy of RF pulses is absorbed into the head is stored corresponding to each stop position of the bed 82“; [0131], “Corresponding to each part or corresponding to each movement stop position of the bed 82, as described in FIG. 7, data of the W-patient based on the measurement value is stored in the internal memory 66 as the database DB2, and is further stored, for example, in the magnetic disc 64 or the optical disc 62 that is an external storage device”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the sub-image generation based on pose transitions and scan order magnetic resonance imaging method of An and Hsieh to incorporate the differentiation of the first portion based on signal energy as taught by Sakuragi because a more accurate measured SAR value may be calculated for each individual region that is divided within the overall scan region ([0131]). 
Claims 4 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over An, in view of Hsieh as applied to claims 1 or 11 above, and further in view of Seo et al. (U.S. Pub. No. 20190244100) hereinafter Seo. 
Regarding claim 4, the combined references of An and Hsieh teach all of the limitations of claim 1. Primary reference An further fails to teach:
wherein transforming the first sub-image and the second sub-image into the motion-corrected image using the neural network comprises inputting the first sub-image and the second sub-image into a first iteration of a plurality of cascaded iterations of the neural network
However, the analogous art of Seo of a convolutional neural network computation optimizing technique (abstract) teaches:
wherein transforming the first sub-image and the second sub-image into the motion-corrected image using the neural network comprises inputting the first sub-image and the second sub-image into a first iteration of a plurality of cascaded iterations of the neural network ([0021], “In some implementations, the same approximate hardware engine may be reused for cascaded precision computing operations, thus reducing the hardware footprint. At each iteration, by finding the maximum value of approximate computations, a decision may be made whether the next approximate convolution iteration needs to be performed”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the sub-image generation based on pose transitions and scan order magnetic resonance imaging method of An and Hsieh to incorporate the plurality of cascaded iterations as taught by Seo because the use of cascaded iterations reduces computation time without decreasing accuracy (Seo, [0019]-[0021]). Therefore this would reduce the computation time of the neural network taught by Hsieh.  
Regarding claim 15, the combined references of An and Hsieh teach all of the limitations of claim 11. Primary reference An further fails to teach:
wherein transforming the first sub-image and the second sub-image into the motion-corrected image using the neural network comprises using a plurality of iteration blocks of the neural network to output, for each iteration block of the plurality of iteration blocks, a corresponding reconstructed image, and wherein a final output of the plurality of iteration blocks is a final reconstructed image corresponding to the motion-corrected image 
However, the analogous art of Seo of a convolutional neural network computation optimizing technique (abstract) teaches:
wherein transforming the first sub-image and the second sub-image into the motion-corrected image using the neural network comprises using a plurality of iteration blocks of the neural network to output, for each iteration block of the plurality of iteration blocks, a corresponding reconstructed image, and wherein a final output of the plurality of iteration blocks is a final reconstructed image corresponding to the motion-corrected image ([0021], “In some implementations, the same approximate hardware engine may be reused for cascaded precision computing operations, thus reducing the hardware footprint. At each iteration, by finding the maximum value of approximate computations, a decision may be made whether the next approximate convolution iteration needs to be performed”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the sub-image generation based on pose transitions and scan order magnetic resonance imaging method of An and Hsieh to incorporate the plurality of cascaded iterations as taught by Seo because the use of cascaded iterations reduces computation time without decreasing accuracy (Seo, [0019]-[0021]). Therefore this would reduce the computation time of the neural network taught by Hsieh.  
Claims 5 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over An, in view of Hsieh, in further view of Seo as applied to claim 4 above, and further in view of Cheng et al. (U.S. Pub. No. 20190257905) hereinafter Cheng. 
Regarding claim 5, the combined references of An, Hsieh, and Seo teach all of the limitations of claim 4. Primary reference An further fails to teach:
wherein each iteration of the plurality of iterations ends with a data consistency block that ensures that an image output by the respective iteration contains k-space data associated with a single pose that holds the most signal energy relative to other k-space data collected during the motion-corrupted scan
However, the analogous art of Cheng of a method for magnetic resonance imaging scan k-space analysis using a deep convolutional neural network (abstract) teaches:
wherein each iteration of the plurality of iterations ends with a data consistency block that ensures that an image output by the respective iteration contains k-space data associated with a single pose that holds the most signal energy relative to other k-space data collected during the motion-corrupted scan ([0014], “ConvNet comprises repeated de-noising blocks and data-consistency blocks”; [0016]; [0037], “data-consistency block”; [0038]; [0039]; [0040]; this data-consistency block system would contain the most signal energy relative to other k-space data as that is included in the overall processed data).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the sub-image generation based on pose transitions and scan order magnetic resonance imaging method of An, Hsieh, and Seo to incorporate the data consistency block processing as taught by Cheng because each k-space patch can be reconstructed independently which enables simple parallelization of the algorithm that further reduces the reconstruction times (Cheng, [0011]). 
Regarding claim 7, the combined references of An, Hsieh, Seo, and Cheng teach all of the limitations of claim 5. Primary reference An further fails to teach:
wherein the data consistency block overwrites k-space portions of an image generated earlier in the iteration with corresponding portions taken from k-space data of the single pose that holds the most signal energy
However, the analogous art of Cheng of a method for magnetic resonance imaging scan k-space analysis using a deep convolutional neural network (abstract) teaches:
wherein the data consistency block overwrites k-space portions of an image generated earlier in the iteration with corresponding portions taken from k-space data of the single pose that holds the most signal energy ([0014], “ConvNet comprises repeated de-noising blocks and data-consistency blocks”; [0016]; [0037], “data-consistency block”; [0038]; [0039], “The data-consistency block enforces consistency with the measured data points. This block is important to ensure that the final reconstructed image agrees with the measured data points to minimize the chance of hallucination. More specifically, the data y.sub.i.sup.k+ after the k-th de-noising block is passed through the forward model to transform the data into the measurement (k-space) domain”; [0040];).
Regarding claim 8, the combined references of An, Hsieh, Seo, and Cheng teach all of the limitations of claim 7. Primary reference An further fails to teach:
comprising providing multi-coil k-space data from which the first sub-image was calculated to the data consistency block of the neural network, and providing the second sub-image to a residual network block of a first iteration of the plurality of iterations
However, the analogous art of Cheng of a method for magnetic resonance imaging scan k-space analysis using a deep convolutional neural network (abstract) teaches:
comprising providing multi-coil k-space data from which the first sub-image was calculated to the data consistency block of the neural network ([0014], “data-consistency blocks”; [0016]; [0037], “data-consistency block”; [0038]; [0039], “The data-consistency block enforces consistency with the measured data points. This block is important to ensure that the final reconstructed image agrees with the measured data points to minimize the chance of hallucination. More specifically, the data y.sub.i.sup.k+ after the k-th de-noising block is passed through the forward model to transform the data into the measurement (k-space) domain”; [0040]; [0046], describes the data from 32-channel cardiac coil array, combined with the 3T scanner coils would be multi-coil and described as “multi-channel” k-space data in paragraph [0035]), and 
providing the second sub-image to a residual network block of a first iteration of the plurality of iterations ([0053], “residual networks (ResNets)” are within the neural network structure, and thus the second-sub-image would process through these layers of the neural network, see sub-sampled k-space in [0035]; [0036]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the sub-image generation based on pose transitions and scan order magnetic resonance imaging method of An, Hsieh, Seo, and Cheng to incorporate the calculation with the data consistency block as taught by Cheng because each k-space patch can be reconstructed independently which enables simple parallelization of the algorithm that further reduces the reconstruction times (Cheng, [0011]). Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the magnetic resonance imaging method of An, Hsieh, Seo, and Cheng to incorporate the residual network block as taught by Cheng because it enables flexibility in using different neural networks that are optimized for the types of frequency bands in the processed data (Cheng, [0053]). 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over An, in view of Hsieh, in view of Seo, in further view of Cheng as applied to claim 5 above, and further in view of Mukhergee et al. (U.S. Pat. No. 10453200) hereinafter Mukhergee. 
Regarding claim 6, the combined references of An, Hsieh, Seo, and Cheng teach all of the limitations of claim 5. Primary reference An further fails to teach:
wherein each iteration of the plurality of iterations comprises a U-net architecture, having a multiscale convolutional neural network (CNN) trained to generate an image, wherein the multiscale CNN comprises a plurality of down- sampling convolutions and a plurality of up-sampling convolutions
However, the analogous art of Mukhergee of a hybrid technique for neural networks including convolutional neural networks (abstract) teaches:
wherein each iteration of the plurality of iterations comprises a U-net architecture, having a multiscale convolutional neural network (CNN) trained to generate an image, wherein the multiscale CNN comprises a plurality of down- sampling convolutions and a plurality of up-sampling convolutions (col 3 through 8 describe the deep neural network architecture in detail including U-net architecture with up-sampling and down-sampling).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the sub-image generation based on pose transitions and scan order magnetic resonance imaging method of An, Hsieh, Seo, and Cheng to incorporate the U-net architecture with up-sampling and down-sampling as taught by Mukhergee because the architecture robust segmentation algorithm that is adept at handling noise and imaging artifacts (Mukhergee, col 2, lines 4-6). 
Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over An, in view of Hsieh, in further view of Seo, in further view of Cheng as applied to claim 8 above, and further in view of Ye et al. (U.S. Pat. No. 20190355093) hereinafter Ye. 
Regarding claim 9, the combined references of An, Hsieh, Seo, and Cheng teach all of the limitations of claim 8. Primary reference An further fails to teach:
wherein providing the first sub-image and the second sub- image as inputs to the neural network comprises providing the first sub-image to a channel concatenation block of the first iteration where the first sub-image is concatenated with an output of the residual network block
However, the analogous art of Ye of an image processing apparatus using image inputs to a neural network (abstract) teaches:
wherein providing the first sub-image and the second sub- image as inputs to the neural network comprises providing the first sub-image to a channel concatenation block of the first iteration where the first sub-image is concatenated with an output of the residual network block ([0051]; [0086]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the sub-image generation based on pose transitions and scan order magnetic resonance imaging method of An, Hsieh, Seo, and Cheng to incorporate the concatenated channel processing feature as taught by Ye because this allows the gradient to be propagated back through different paths, and thus rapid end-to-end learning is possible (Ye, [0086]).
Regarding claim 10, the combined references of An, Hsieh, Seo, Cheng, and Ye teach all of the limitations of claim 9. Primary reference An further teaches
wherein reconstructing the first sub-image and the second sub-image from the first portion and the second portion comprises reconstructing the second sub-image and additional sub-images from the second portion by dividing the second portion into individual sets of k-space data each corresponding to a single pose and reconstructing the individual sets of k-space data ([0152], each portion of the MR imaging data (k-space data) is grouped into portions that are associated with a portion of the motion cycle (transition between poses); [0153], “the motion cycle 608 may be divided or "binned" into different regions or "bins" corresponding to shared phases of the motion cycle with similar movement distances along the imager axis corresponding to the 1D navigator axis within the k-space”, this paragraph discusses the binning into different regions (first and second portions) based on the motion cycle (transition between poses) and thus the acquired data is divided into the corresponding bins; [0154]-[0158], further describe the motion compensation processing; [0159], describes the possible motions as cyclic motions such as a respiratory cycle, but also “positional shifts of the patient during MR scanning” which would correspond to the claimed poses), and wherein providing the first sub- image and the second sub-image as inputs to the neural network comprises providing the second sub-image and the additional sub-images to respective residual network blocks ([0153], reconstructing the respiratory cycle for display to a user; [0157], reconstructed MR images; [0158], describes the image reconstruction with the acquisition artifacts reduced, for the sub-image data acquired as k-space bins; note that the additional references of Hsieh, Seo, Cheng, and Ye teach to the neural network processing and residual network blocks).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over An, in view of Hsieh as applied to claim 11 above, and further in view of Cheng. 
Regarding claim 12, the combined references of An and Hsieh teach all of the limitations of claim 11. Primary reference An further fails to teach:
comprising imposing a constraint that regions of k-space corresponding to the dominant pose are not changed by the neural network, using a data consistency block of the neural network
However, the analogous art of Cheng of a method for magnetic resonance imaging scan k-space analysis using a deep convolutional neural network (abstract) teaches:
comprising imposing a constraint that regions of k-space corresponding to the dominant pose are not changed by the neural network, using a data consistency block of the neural network ([0014], “ConvNet comprises repeated de-noising blocks and data-consistency blocks”; [0016]; [0037], “data-consistency block”; [0038]; [0039]; [0040]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the sub-image generation based on pose transitions and scan order magnetic resonance imaging method of An and Hsieh to incorporate the data consistency block processing as taught by Cheng because each k-space patch can be reconstructed independently which enables simple parallelization of the algorithm that further reduces the reconstruction times (Cheng, [0011]). 
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over An, in view of Hsieh as applied to claim 11 above, and further in view of Song. 
Regarding claim 13, the combined references of An and Hsieh teach all of the limitations of claim 11. Primary reference An further fails to teach:
wherein generating the first sub-image from the identified portion of the motion-corrupted set of k-space data comprises zero-filling those regions of k-space not corresponding to the dominant pose, and transforming resulting zero-filled k- space data corresponding to the dominant pose into the image domain
However, the analogous art of Song of a motion artifact compensation processing system (abstract) teaches: 
wherein generating the first sub-image from the identified portion of the motion-corrupted set of k-space data comprises zero-filling those regions of k-space not corresponding to the dominant pose, and transforming resulting zero-filled k-space data corresponding to the dominant pose into the image domain ([0049], “from the reconstructed sub-images, created by zero-filled Fourier transforms of the data segments”; with the sub-image zero-filled the resulting filling related to the dominant pose and the transforming to the image domain are taught by the combined An and Hsieh invention).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the sub-image generation based on pose transitions and scan order magnetic resonance imaging method of An and Hsieh to incorporate the reconstruction of zero-filled sub-image as taught by Song because the use of zero-filled processing can be useful in reducing computation cost of rotation and correlation during region of interest analysis (Song, [0049]). 
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over An, in view of Hsieh as applied to claim 11 above, and further in view of Ye. 
Regarding claim 14, the combined references of An and Hsieh teach all of the limitations of claim 11. Primary reference An further fails to teach:
wherein inputting the first sub-image and the second sub- image to the neural network comprises inputting the second sub-image to a residual network block of the neural network and inputting the first sub-image to a channel concatenation block of the neural network that concatenates the first sub-image with an output from the residual network block
However, the analogous art of Ye of an image processing apparatus using image inputs to a neural network (abstract) teaches:
wherein inputting the first sub-image and the second sub- image to the neural network comprises inputting the second sub-image to a residual network block of the neural network and inputting the first sub-image to a channel concatenation block of the neural network that concatenates the first sub-image with an output from the residual network block ([0051]; [0086]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the sub-image generation based on pose transitions and scan order magnetic resonance imaging method of An, Hsieh, Seo, and Cheng to incorporate the concatenated channel processing feature as taught by Ye because this allows the gradient to be propagated back through different paths, and thus rapid end-to-end learning is possible (Ye, [0086]).
Claims 16 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over An, in view of Hsieh, in further view of Cheng. 
Regarding claim 16, primary reference An teaches:
A magnetic resonance imaging (MRI) reconstruction module (abstract) comprising: 
receive a first sub- image corresponding to a first pose and a second sub-image corresponding to at least a second pose as inputs ([0152], each portion of the MR imaging data (k-space data) is grouped into portions that are associated with a portion of the motion cycle (transition between poses); [0153], “the motion cycle 608 may be divided or "binned" into different regions or "bins" corresponding to shared phases of the motion cycle with similar movement distances along the imager axis corresponding to the 1D navigator axis within the k-space”, this paragraph discusses the binning into different regions (first and second portions) based on the motion cycle (transition between poses) and thus the acquired data is divided into the corresponding bins; [0154]-[0158], further describe the motion compensation processing; [0159], describes the possible motions as cyclic motions such as a respiratory cycle, but also “positional shifts of the patient during MR scanning” which would correspond to the claimed poses
Primary reference An further fails to teach:
circuitry programmed to implement a trained neural network for transformation of motion-corrupted images into motion-corrected images; 
a plurality of iteration blocks of the trained neural network to receive a first sub- image and to output a motion-corrected image
However, the analogous art of Hsieh of a medical image quality metric and image analysis method (abstract) teaches:
circuitry programmed to implement a trained neural network for transformation of motion-corrupted images into motion-corrected images ([0045], MR images; [0076], “The convolutional neural network 300 receives an input image 302 and abstracts the image in a convolution layer 304 to identify learned features 310-322. In a second convolution layer 330, the image is transformed into a plurality of images 330-338 in which the learned features 310-322 are each accentuated in a respective sub-image 330-338. The images 330-338 are further processed to focus on the features of interest 310-322 in images 340-348”, images 330-338 are considered to be the sub-images which are input into the neural network layers for quality processing); 
a plurality of iteration blocks of the trained neural network to receive a first sub- image and to output a motion-corrected image ([0047], improved image reconstruction; [0076], “The images 330-338 are further processed to focus on the features of interest 310-322 in images 340-348. The resulting images 340-348 are then processed through a pooling layer which reduces the size of the images 340-348 to isolate portions 350-354 of the images 340-348 including the features of interest 310-322. Outputs 350-354 of the convolutional neural network 300 receive values from the last non-output layer and classify the image based on the data received from the last non-output layer”; [0077]; [0103], “Acquired image data is provided for reconstruction 1116, and the reconstruction engine 1116 also interacts with the digital factory 1006 for model-based resources for reconstruction of the acquired image data”; [0114], reconstruction engine 1440; [0117]-[0118]; [0137], “For the reconstruction DDLD 1532, for example, inputs and outputs can include projection domain data and reconstructed data using a computationally intensive algorithm”; [0138]; [0150], “such as movement during scans”; [0236]; [0239], “respiratory motion”; [0242], describes how the machine learning process can create a human-viewable image that sets reconstruction parameters to reduce noise. This process of an image output is considered to be the processed motion-corrected image through using the neural network); and 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the sub-image generation based on pose transitions and scan order magnetic resonance imaging method of An to incorporate the input of the images into a neural network for motion as taught by Hsieh because the neural network system can train the layers of the network on the image features that are not necessarily formatted for human viewing. This enables the system to compensate for features such as respiratory movement or patient movement during scans, when classifying features within the image. Furthermore, these image evaluations can then be used to reduce associated noise in the image and increase the output quality for a user, leading to improved clinical outcomes (Hsieh, [0150]; [0239]; [0242]). 
Primary reference An further fails to teach:
a data consistency block of each iteration block of the plurality of iteration blocks, wherein the data consistency block is programmed to produce a reconstructed image where line locations in k-space that correspond to the first pose are overwritten with k-space data from the first pose.
However, the analogous art of Cheng of a method for magnetic resonance imaging scan k-space analysis using a deep convolutional neural network (abstract) teaches:
a data consistency block of each iteration block of the plurality of iteration blocks, wherein the data consistency block is programmed to produce a reconstructed image where line locations in k-space that correspond to the first pose are overwritten with k-space data from the first pose ([0014], “ConvNet comprises repeated de-noising blocks and data-consistency blocks”; [0016]; [0037], “data-consistency block”; [0038]; [0039]; [0040]; this data-consistency block system would contain the most signal energy relative to other k-space data as that is included in the overall processed data).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the sub-image generation based on pose transitions and scan order magnetic resonance imaging method of An and Hsieh to incorporate the data consistency block processing as taught by Cheng because each k-space patch can be reconstructed independently which enables simple parallelization of the algorithm that further reduces the reconstruction times (Cheng, [0011]). 
Regarding claim 21, the combined references of An, Hsieh, and Cheng teach all of the limitations of claim 16. Primary reference An further teaches:
wherein the circuitry is programmed to generate the first sub-image and the second sub-image by a process comprising: 
dividing k-space data obtained from an MRI scan into first k-space data and second k-space data based on timing associated with motion occurring during the MRI scan ([0152], each portion of the MR imaging data (k-space data) is grouped into portions that are associated with a portion of the motion cycle (transition between poses); [0153], “the motion cycle 608 may be divided or "binned" into different regions or "bins" corresponding to shared phases of the motion cycle with similar movement distances along the imager axis corresponding to the 1D navigator axis within the k-space”, this paragraph discusses the binning into different regions (first and second portions) based on the motion cycle (transition between poses) and thus the acquired data is divided into the corresponding bins; [0154]-[0158], further describe the motion compensation processing; [0159], describes the possible motions as cyclic motions such as a respiratory cycle, but also “positional shifts of the patient during MR scanning” which would correspond to the claimed poses) and a scan order, the first k-space data corresponding to a single motion state and the second k- space data corresponding to all remaining motion states, and wherein the scan order defines k-space filling as a function of time step ([0153] and [0155] teach to the binning of the motion phases which when incorporated with boundaries (horizontal boundary 610) or alternatively (boundaries 702) which form the predetermined scan order as they are spaced apparat in the dataset, for example, throughout a respiratory motion cycle; [0156], “In various aspects, once the motion cycle is binned as described herein previously, the individual MR data scans corresponding to the motion cycle may be selected and grouped according to membership within one of the bins or groups corresponding to a phase within the motion cycle. In one aspect, the sub-ranges time on the motion cycle may be identified for each bin of the motion cycle, and those data scans with data acquisition times falling within the sub-ranges of time falling within each sub-range of time may be associated with the corresponding bin of the motion cycle and grouped for subsequent analysis”; [0152]-[0160]); 
reconstructing the first k-space data into the first sub-image ([0153], reconstructing the respiratory cycle for display to a user; [0157], reconstructed MR images; [0158], describes the image reconstruction with the acquisition artifacts reduced, for the sub-image data acquired as k-space bins); and 
reconstructing the second k-space data into the second sub-image ([0153], reconstructing the respiratory cycle for display to a user; [0157], reconstructed MR images; [0158], describes the image reconstruction with the acquisition artifacts reduced, for the sub-image data acquired as k-space bins).
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over An, in view of Hsieh, in further view of Cheng as applied to claim 16 above, and further in view of Seo.  
Regarding claim 17, the combined references of An, Hsieh, and Cheng teach all of the limitations of claim 16. Primary reference An further fails to teach:
wherein each iteration block of the plurality of iteration blocks receives a respective first image and a respective second image, and outputs a respective reconstructed image having fewer motion-related artifacts compared to an image generated from k-space data produced by combining k-space data of the respective first image and the respective second image, and wherein the plurality of iteration blocks is arranged such that the respective reconstructed image produced by each iteration block is used as the respective first image for a subsequent iteration block of the plurality of iteration blocks until the motion-corrected image is output by a final iteration block of the plurality of iteration block
However, the analogous art of Seo of a convolutional neural network computation optimizing technique (abstract) teaches:
wherein each iteration block of the plurality of iteration blocks receives a respective first image and a respective second image, and outputs a respective reconstructed image having fewer motion-related artifacts compared to an image generated from k-space data produced by combining k-space data of the respective first image and the respective second image, and wherein the plurality of iteration blocks is arranged such that the respective reconstructed image produced by each iteration block is used as the respective first image for a subsequent iteration block of the plurality of iteration blocks until the motion-corrected image is output by a final iteration block of the plurality of iteration blocks ([0021], “In some implementations, the same approximate hardware engine may be reused for cascaded precision computing operations, thus reducing the hardware footprint. At each iteration, by finding the maximum value of approximate computations, a decision may be made whether the next approximate convolution iteration needs to be performed”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the sub-image generation based on pose transitions and scan order magnetic resonance imaging method of An, Hsieh, and Cheng to incorporate the plurality of cascaded iterations as taught by Seo because the use of cascaded iterations reduces computation time without decreasing accuracy (Seo, [0019]-[0021]). Therefore this would reduce the computation time of the neural network taught by Hsieh.  
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over An, in view of Hsieh, in view of Cheng, in further view of Seo as applied to claim 17 above, and further in view of Mukhergee.  
Regarding claim 18, the combined references of An, Hsieh, Cheng, and Seo teach all of the limitations of claim 17. Primary reference An further fails to teach:
comprising a U-net of each iteration block of the plurality of iteration blocks located upstream of the data consistency block of the respective iteration block, the U-net having a multiscale convolutional neural network (CNN) trained to generate an image with reduced artifacts, wherein the multiscale CNN comprises a plurality of down-sampling convolutions and a plurality of up-sampling convolutions and wherein the data consistency block is programmed to produce the reconstructed image from the image with reduced artifacts
However, the analogous art of Mukhergee of a hybrid technique for neural networks including convolutional neural networks (abstract) teaches:
comprising a U-net of each iteration block of the plurality of iteration blocks located upstream of the data consistency block of the respective iteration block, the U-net having a multiscale convolutional neural network (CNN) trained to generate an image with reduced artifacts, wherein the multiscale CNN comprises a plurality of down-sampling convolutions and a plurality of up-sampling convolutions and wherein the data consistency block is programmed to produce the reconstructed image from the image with reduced artifacts (col 3 through 8 describe the deep neural network architecture in detail including U-net architecture with up-sampling and down-sampling).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the sub-image generation based on pose transitions and scan order magnetic resonance imaging method of An, Hsieh, Cheng, and Seo to incorporate the U-net architecture with up-sampling and down-sampling as taught by Mukhergee because the architecture robust segmentation algorithm that is adept at handling noise and imaging artifacts (Mukhergee, col 2, lines 4-6). 
Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over An, in view of Hsieh, in view of Cheng, in view of Seo, in further view of Mukhergee as applied to claim 18 above, and further in view of Ye.  
Regarding claim 19, the combined references of An, Hsieh, Cheng, Seo, and Mukhergee teach all of the limitations of claim 18. Primary reference An further fails to teach:
a residual network block for each iteration block to output the second image together with additional features computed from the respective second image to a channel concatenation block of the respective iteration block; and the channel concatenation block of each iteration block, to concatenate in the channel dimension the respective first image and the output from the residual network, and to provide the concatenated output to the U-net
However, the analogous art of Ye teaches:
a residual network block for each iteration block to output the second image together with additional features computed from the respective second image to a channel concatenation block of the respective iteration block; and the channel concatenation block of each iteration block, to concatenate in the channel dimension the respective first image and the output from the residual network, and to provide the concatenated output to the U-net ([0051]; [0086]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the sub-image generation based on pose transitions and scan order magnetic resonance imaging method of An, Hsieh, Cheng, Seo, and Mukhergee to incorporate the concatenated channel processing feature as taught by Ye because this allows the gradient to be propagated back through different paths, and thus rapid end-to-end learning is possible (Ye, [0086]).
Regarding claim 20, the combined references of An, Hsieh, Cheng, Seo, Mukhergee, and Ye teach all of the limitations of claim 19. Primary reference An further fails to teach:
wherein the data consistency block of each iteration block of the plurality of iteration blocks is programmed to receive the image with reduced artifacts from the respective U-net of the respective iteration block, the acquired k-space data corresponding to the first sub-image input to the plurality of iteration blocks, and a mask that contains information on which lines in k-space correspond to the first sub-image or the second sub-image
However, the analogous art of Hsieh of a medical image quality metric and image analysis method (abstract) teaches:
wherein the data consistency block of each iteration block of the plurality of iteration blocks is programmed to receive the image with reduced artifacts from the respective U-net of the respective iteration block, the acquired k-space data corresponding to the first sub-image input to the plurality of iteration blocks, and a mask that contains information on which lines in k-space correspond to the first sub-image or the second sub-image ([0076], “The convolutional neural network 300 receives an input image 302 and abstracts the image in a convolution layer 304 to identify learned features 310-322. In a second convolution layer 330, the image is transformed into a plurality of images 330-338 in which the learned features 310-322 are each accentuated in a respective sub-image 330-338. The images 330-338 are further processed to focus on the features of interest 310-322 in images 340-348”, images 330-338 are considered to be the sub-images which are input into the neural network layers for quality processing).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN A FRITH whose telephone number is (571)272-1292. The examiner can normally be reached M-Th 8:00-5:30 Second Fri 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 571-270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.A.F./Examiner, Art Unit 3793                    

/CATHERINE B KUHLMAN/Primary Examiner, Art Unit 3791